580 So. 2d 1390 (1991)
Ex parte William D. ALLISON III and Lois Guice Coleman.
(Re William D. ALLISON III and Lois Guice Coleman v. CITY OF BIRMINGHAM).
1901036.
Supreme Court of Alabama.
May 24, 1991.
Douglas H. Scofield of Scofield, West & French, Birmingham, for appellant.
James H. Evans, Atty. Gen., for appellee.
PER CURIAM.
In denying the writ of certiorari, this Court does not wish to be understood as agreeing with all the reasoning expressed in the opinion of the Court of Criminal Appeals, 580 So. 2d 1377.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON and KENNEDY, JJ., concur.